Citation Nr: 9909248	
Decision Date: 03/31/99    Archive Date: 04/06/99

DOCKET NO.  94-19 438	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California



THE ISSUE

Entitlement to service connection for a psychiatric disorder.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Associate Counsel



REMAND

The veteran had active service from March 1980 to March 1983.

The veteran and his representative contend, in essence, that 
the veteran was assaulted and battered during service and 
developed post-traumatic stress disorder (PTSD) as a result 
of this incident.  The Board of Veterans' Appeals (Board) 
remanded this matter in July 1996, in order to obtain 
verification of the alleged in-service trauma, but other than 
a personnel record which documented that the veteran was 
assigned to the USS BLUE RIDGE in 1981, no additional 
pertinent information was developed.  One of the bases for 
the denial of the claim by the regional office (RO) has been 
the lack of verification of the alleged assault and battery.  
This is the starting point for any determination with regard 
to PTSD.  Under the governing regulation, service connection 
for post-traumatic stress disorder requires that there must 
be credible supporting evidence that the claimed service 
stressor actually occurred.  38 C.F.R. § 3.304(f).  Whether 
an event alleged as a "stressor" actually occurred, though 
not the adequacy of the alleged event to cause PTSD, is an 
adjudicative, not a medical determination.  Zarycki v. Brown, 
6 Vet. App. 91 (1993).

The Board notes that there is now a medical diagnosis of PTSD 
based on an assumption that the alleged assault and battery 
actually occurred.  For purposes of determining whether a 
claim is well grounded, lay evidentiary assertions as to a 
stressor must presumed to be credible.  Thus, this claim must 
be regarded as "well grounded."  38 U.S.C.A. § 5107(a); 
Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board further 
notes that no presumption of credibility attaches to a review 
on the merits of the claimant's evidentiary assertions.  King 
v. Brown, 5 Vet. App. 19, 21 (1993).  Therefore, the Board 
finds that the Department of Veterans Affairs (VA) has a duty 
to assist in the development of facts pertinent to this 
claim.  38 U.S.C.A. § 5107(a).  The duty to assist the 
veteran in obtaining and developing available facts and 
evidence to support his claim is neither optional nor 
discretionary.  Littke v. Derwinski, 1 Vet. App. 90 (1990).  
The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999, hereafter "the Court"), also has held, however, 
that the duty to assist does not require the VA to go on 
endless "fishing expeditions" in order to find evidence 
which might possibly support a claim while the claimant waits 
in a passive role.  See Gober v. Derwinski, 2 Vet. App. 470, 
472 (1992).

The Board recognizes that the pursuit of this claim involves 
difficult matters for the appellant, however, there remain 
aspects of the record that require further development.  
Specifically, the record reveals that there are still 
additional avenues open for obtaining verification of the 
alleged assault and battery in service, and these avenues 
must be investigated.  The VA Adjudication Procedure Manual 
M21-1 (M21-1) provides that the required credible supporting 
evidence of a noncombat stressor may be obtained from service 
records or other sources.  M21-1, Part VI, 11.38.  Specific 
to claims based upon personal assault, M21-1, Part III, 5.14c 
provides an extensive list of alternative sources competent 
to provide credible evidence that may support the conclusion 
that the event occurred.  Included among the sources are 
statements from fellow service members.  This section of M21-
1 contains an exhibit entitled "Suggested Development Letter 
for PTSD Claims Based on Personal Trauma."

The record in this case shows that the RO informed the 
veteran in a July 1998 supplemental statement of the case 
(SSOC) that the evidence of record had not verified the 
alleged assault and battery, however, that SSOC did not 
mention the types of collateral evidence now listed in the 
revised version of M21-1, Part III, 5.14c.  Thus, the Board 
finds that considerations of both due process and substantive 
evidentiary matters require that the appellant and his 
representative be properly informed of all of the types of 
collateral evidence now mentioned in M21-1, Part III, 5.14c.

Accordingly, to ensure that the VA has met its duty to assist 
the claimant in developing the facts pertinent to the claim 
and to ensure full compliance with due process requirements, 
the case is remanded to the RO for the following development:

1.  The appellant and his representative 
are free to submit additional evidence or 
argument in support of the veteran's 
claim for benefits. 

2.  The RO should advise the appellant of 
the potential alternative or collateral 
sources listed in M21-1, Part III, 
5.14c(5), for supporting evidence 
regarding the assault and battery he 
alleges occurred in service.  The use of 
the exhibit in M21-1 entitled "Suggested 
Development Letter for PTSD Claims Based 
on Personal Trauma" is recommended.  The 
veteran and his representative are 
advised that this information is vitally 
necessary to obtain supportive evidence 
of the alleged event and that he must be 
as specific as possible because without 
such details an adequate search for 
supporting information cannot be 
conducted.  

3.  Thereafter, the RO should take 
appropriate action to request any 
supporting evidence from alternative 
sources identified by the veteran.  The 
Board again must emphasize that the 
ability of the VA to assist in this 
matter is directly dependent upon the 
actions of the claimant in providing 
evidence or in identifying specifically 
where such alternative or collateral 
evidence may be obtained.

4.  Upon completion of whatever 
development is feasible, the RO should 
review the appellant's claim.  If the 
benefits sought on appeal remain denied, 
the appellant and his representative 
should be furnished a supplemental 
statement of the case, and given the 
opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome as to this issue.  The appellant need take no action 
until otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, Veterans' Benefits Administration (VBA)'s 
Adjudication Procedure Manual, M21-1, Part IV, directs the 
ROs to provide expeditious handling of all cases that have 
been remanded by the Board and the Court.  See M21-1, Part 
IV, paras. 8.44-8.45 and 38.02-38.03.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).

- 3 -


